Title: From John Adams to François Adriaan Van der Kemp, 20 February 1811
From: Adams, John
To: Van der Kemp, François Adriaan



Lord! Sir,
Quincy Feb. 20. 1811

You have planned more Work in your favour of the 9th than could be executed by any Body in twenty years: by me, not in 50 or 100.
But Sobrius esto! Oh my Soul! I must not Speak of your Indisposition lightly. Your Bark and Exercise and friendly Visits and Games of Chess are better for you, than Study or Writings. If your lovely Daughter reads to you The Lady of the Lake, I approve of that Medicine. “Laugh at you”! Why I can make you laugh at me with much more reason. Within three Months past, I have bonâ fide read not only The Lady of The Lake twice, but The Lay of the last Minstrel, and Marmion, and besides these The Scottish Chiefs in three Volumes, and what is more laughable than all, The Oberon of Wieland in two Translations one by John Quincy Adams in Manuscript and the other by Sotheby, in Print. I ascribe much of my good health and Spirits to these Medicaments of Such high Powers. Why! Macclaurin the Astronomer, the Friend of Newton was the Standard Judge of all The Novels and Romances of his Time.
Upon such a Subject it is almost impossible to be grave, but I will endeavour to be So.
The Manners, Laws, Customs of these Feudal Times may be collected from these Romances, better than from all the grave  Historians, profound Philosophers, and crabbed Jurists that have ever written about them. That devoted Attachment to their Lairds, their Thanes or their Barons which So remarkably distinguished the Clans in Scotland, above all the Subjects Vassals or slaves of the Nobility through out Europe, I never understood or could conceive, till I read These Romances. Rhoreric Dhu, and his History, explains the whole. Clanship was Such a System of Discipline, founded in a Mixture of Superstition and Despotism, as equalled any of the Military Discipline of Greece or Rome. The Minstrels the Second Seers, the bloody Crosses, the Fiery Crosses united with the Certainty of Death and Conflagration in Case of Disobedience or failure in prompt instantaneous Obedience gave the Thane a reign of Terror over all his followers even greater than the modern French Conscriptions. It was like the Institution of Tomans in the North of Asia in the twelfth, thirteenth and fourteenth Centuries, when certain districts were obliged at a minutes Warning to march, to the Army of the Emperor Ten Thousand Men. Was not a Ballance wanting, both in Asia and in Scotland and in all Europe? Without a Ballance all is Despotism, throughout all Ages and all Nations either of one Military Conqueror, or of ten, twenty or a hundred petty Tirants, under the Names of Emirs or Visirs or Dukes Earls or Barons each of whom in his Circle is more arbitrary and oppressive and cruel than a Single Despot over one Nation can be. And if We do not preserve and Strengthen our Ballance We Shall Soon have a Feudal System of Bankers and Landjobbers.
I thank you for the Line
Eripuit Jovi Fulmen, Viresque Tonandi. But who is the Franklin in Manilius? Who was daring and Strong enough?
Sir Francis D’ Ivernois, Mr Pitts Knight who has been twenty years writing for the British Ministry, and who has prophecied the Bankuptcy of France as often and as erroneously as Wicked Will Whiston foretold the Millenium is the Genevan whom I knew in England and Holland, to whom I gave a Set of my Defences, and who wrote The Tableau and the Effets du Blocus.
I have not Seen John Woods new Theory of the diurnal Revolutions of the Earth.
The Moral—and Physical Causes of the Revolutionary Spirit in the latter Part of the 18th Century, and the probable Issue on both Continents are a vast Subject indeed. The Changes in Philosophy and Religion; The Enciclopedist, The Œconomists, The Atheists the Deists, the Extension of Commerce the decline of Ecclesiastical Power, the decay of Feudal Power Montesquieu Voltaire, Frederic, D’Alembert, Turgot, Diderot Rainall, Otis Hancock Dickinson Lees Franklin &c &c La Harpe promised a History of the Philosophy of the 18th Century: but he left only a very imperfect Sketch. How will these Revolutions affect South America, China India Asia and Affrica? The subject is too great for my Comprehension or Imagination. My Son will never have Time nor means to attempt it.
With best Wishes for your Health, Long Life / Family Friends &c
John Adams